Case 6:13-cV-06127-FPG-I\/|WP Document 103 Filed 03/05/19 Page 1 of 2

Franzb|au Dratch, P.C.

S.lV|. Chris Franzb|au Attorneys At LaW oF couNsEL
St_ephen N. Dratch* plaza One Richard E. lVlische|*
Br:an M. Dratch* . A[len B Pearl
Paul G. 1=»ar.',wati*A 354 E'Senh°Wer ParkWaY sanford F. Young*
. _ P.O. Box 472 Adam D. Dratch*

NEW yORK oFFlCE lelngston, New Jersey 07039-0472 * NJ & m BAR

233 Broadway, Suite 1800 '\ PA a cA BAR

New York, NY 10279 Main Offcce (973) 992-3700 + cERTlFlED BY THE suPREME couRT oF N.l

(212) 571-1808 Te|ecopier (973) 992-7945 or (973) 994-0130 AS A MATR'MON'A'- A"°RNEY

P|ease reply to NJ twice = cERTchED BY THE suPREME couRT oF NJ

WEBS|TE: www.njcounsel.com email: BDRATCH@njcounsel.com AS A clv"` TRW` ATTORNEY

Writer’s Direct Dial: (973) 533-7285
March 5, 20 19
VIA EFILING

Hon. Frank P. Geraci, Jr., Chief Judge
United States District Court

Western District of New York "
100 State Street

Rochester, NY 14614

Re: Jeremie Smith v. Fischer, et al.

Dear Chief Judge Geraci:

0

This firm represents plaintiff, Jeremie Smith in the above matter. l
prematurely “put the cart before the horse” by requesting a Settlernent Conference in
this matter. I know that my adversary wrote the Court a letter regarding his inability
to effectuate a settlement at this time. However the Court Would still like to conduct a

settlement conference on Thursday, March .'7, 2019.

I am based in Livingston, New Jersey Which is approximately five hours from
Rochester. On Sunday, March 3, 2019 I had to travel to Malone, New York to appear
for a conference at Franklin Supreme Court yesterday. I had to travel home six
hours. Today I’m on Trial in Albany, New Ybrk Court of Claims which is another four

and a half hours travel time.

00069745 _Quite frankly I am exhausted. To come to Rochester on Thursday would be

00153570 - l '

Case 6:13-cV-06127-FPG-I\/|WP Document 103 Filed 03/05/19 Page 2 of 2

another ten hour trip. As such I am requesting that the Court permit me to appear by
phone or that the Settlement Conference be converted to a Status Conference which I
would appear by phone because of my resent involvement in the matter. What I mean
by this Your Honor is since my involvement I have dismissed all but six defendants
More over I am working with Hi]lel Deutsch to prepare an amended complaint to
narrow the issue even further, since being provided documents from my adversary
which my client could not afford to pay. Also I believe that I have completed the

outstanding paper discovery that my client was delinquent on.

l appreciate the Court’s consideration to my request.

BMD:fdj

 

cc: Via ECF
Hi]lel Deutsch, AAG

00\53570 - l

